             Case 2:19-cv-01676-TSZ Document 121 Filed 08/31/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MARLENA ROSS,
 8                                   Plaintiff,
 9                v.                                          C19-1676 TSZ

10        PACIFIC MARITIME                                    MINUTE ORDER
          ASSOCIATION, et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   The deadline for the parties’ Joint Status Report set by Minute Entry,
   docket no. 116, is EXTENDED to Monday, September 14, 2020. The telephonic status
15
   conference set for Monday, September 14, 2020, is hereby STRICKEN.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 31st day of August, 2020.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
